



Exhibit 10.1




SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”) is made as of the date
indicated below on the acceptance page hereof, by and between HOOPER HOLMES,
INC., a New York corporation having its principal offices at 560 North Rogers
Road, Olathe, Kansas 66062 (the “Company”) and the investors (each, a
“Purchaser”) who execute a counterpart to this Agreement. Each Purchaser shall
execute a separate Agreement with the amount being subscribed for set forth on
their respective signature pages and with the understanding that all of the
Agreements, taken together, constitute a single offering of the Company’s
securities.


R E C I T A L S


A.    The Company desires to obtain funds from each Purchaser in order to
provide working capital for marketing, acquisitions, expansion and to further
the operations of the Company.


B.    The Company is conducting a private offering (the “Offering”) of units
(“Units” or “Securities”) consisting of up to 40 Units (each, a “Unit”), at a
purchase price of $50,000 per Unit (the “Purchase Price”) each Unit consisting
of 37,037 shares of Common Stock (the “Shares”) and 37,037 Common Stock Purchase
Warrants substantially in the form as annexed hereto as Exhibit A, (the
“Warrants” and, the shares issuable upon exercise thereof, the “Warrant
Shares”), for an aggregate offering amount of up to $2,000,000 for up to
1,481,481 Shares and 1,481,481 Warrants; provided, however, that the Company
will have the right, in its discretion, through an addendum to this Agreement,
to increase the maximum offering amount so long as the total number of Shares
issued hereunder (not counting any Warrant Shares that may be issuable under the
Warrants) is less than 19.9% of the total number of shares of Common Stock
outstanding on the date of this Agreement. The Warrants shall have an exercise
price equal to $2.00 (collectively the Shares, the Warrants and, if and to the
extent the Warrants are exercised, the Warrant Shares shall be referred to
herein as the “Securities”). There is no minimum offering amount and no
assurance can be made that the full offering amount will be invested.
C.     The offering of Units is being made directly by the Company without any
placement agents, the Purchasers which are all Accredited Investors, as defined
in Rule 506 of Regulation D of the Securities Act, as amended, on a “best
efforts $2,000,000 maximum” basis. The Purchasers are not acting as a group for
purposes of ongoing investment decision making process.


D.     There is no escrow agent in this offering and moneys will not be held in
any segregated or secured account pending acceptance or rejection. Accordingly,
there is also no minimum offering amount and your funds reflecting the Purchase
Price will become immediately available for use by the Company and susceptible
to rights of third party creditors without protection. Purchaser acknowledges
and agrees that its subscription(s) are irrevocable and binding commitments on
the part of the Purchaser and that once their funds have been tendered with the
appropriate subscription documents the Company may utilize and disburse funds
and conduct a Closing and issue to Purchaser their respective Securities without
any advanced consent or notice to Purchaser or the Company. The Company may
reject any subscriptions in whole or in part for any reason or for no reason and
shall return funds to the Purchaser to the extent of such non accepted funds.
Alternatively, the Company retains the right to hold the same for acceptance or
rejection at a future closing, until termination of the offering, at which time,
any unused subscription funds shall be returned to Purchaser.


    
1





--------------------------------------------------------------------------------





AGREEMENT


It is agreed as follows:


1.    PURCHASE AND SALE OF UNITS.


1.1    Purchase and Sale. In reliance upon the representations and warranties of
the Company and Purchaser contained herein and subject to the terms and
conditions set forth herein, at the First Closing (as defined below), Purchaser
shall purchase, and the Company shall sell and issue to Purchaser, ___ Units, at
a negotiated purchase price (the “Purchase Price”) of $50,000 per Unit (i.e.
$1.35 per Share and Warrant) for an aggregate Purchase Price of
$________________ for ________Shares and _________ Warrants. Partial Units may
be accepted at the discretion of the Company and Purchaser. The Purchase Price
and number of Shares (but not the number of Warrants) issued hereby may be
adjusted as provided herein in Section 5 below. Purchasers may subscribe for
additional Units from time to time until the maximum offering amount is sold.


2.    CLOSING.


2.1    Date and Time. The sale of Units will take place in one or more closings
(“Closing”), subject to the satisfaction of all the parties hereto of their
obligations herein. Each Purchaser shall submit an executed copy of this
Agreement to the Company along with the Purchase Price which shall be deposited
with the Company or its attorneys for the Company. The Closing of the sale of
Units contemplated by this Agreement shall take place from time to time as
subscriptions are received, and only if and as Purchaser requests disbursement
of the funds in escrow to the Company. The Closing shall take place at the
offices of the Company or at such other place as the Company and Purchaser shall
agree in writing (each, a “Closing Date”) on or before October 15, 2016 (the
“Termination Date”), with the first closing (the “First Closing”) to occur on or
before September 15, 2016. Subscriptions that are not accepted will be returned
with any funds (less wire fees). The Termination Date may be extended for up to
two weeks upon consent of the Purchaser and Company.


2.2    No Escrow Agent. There is no escrow agent and no minimum offering amount.
Purchaser understands and acknowledges that the Company may or may not raise
capital other than their own subscription and, that the Company may accept
subscriptions from Purchaser as well as other Purchasers (if any) at any time.
Purchaser acknowledges and agrees that their subscriptions are irrevocable and
binding commitments on the part of the Purchaser and that once their funds have
been tendered to the Company with the appropriate subscription documents and
their subscription received. The Company may reject any subscriptions in whole
or in part for any reason or for no reason and shall return funds to the
Purchaser to the extent of such non accepted funds, or, retains the right to
hold the same for acceptance or rejection at a future closing, until the
Termination Date of the offering, at which time, any unused subscription funds
shall be returned to Purchaser.
3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
As a material inducement to Purchaser to enter into this Agreement and to
purchase the Units, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.


    
2





--------------------------------------------------------------------------------





3.1    Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
New York and has full corporate power and authority to enter into and perform
its obligations under this Agreement, and to own its properties and to carry on
its business in all jurisdictions as presently conducted and as proposed to be
conducted. The Company and its subsidiaries have all government and other
licenses and permits and authorizations to do business in all jurisdictions
where their activities require such license, permits and authorizations, except
where failure to obtain any such license, permit or authorization will not have
a Material Adverse Effect, as defined herein. The Company’s subsidiaries and
their jurisdiction of organization are as set forth on Schedule 3.1.


3.2    Capitalization. As of August 31, 2016, the Company is authorized to issue
240,000,000 shares of Common Stock, of which, approximately 8,714,636 shares
were issued and outstanding. All outstanding shares of the Company’s capital
stock have been duly authorized and validly issued, and are fully paid,
non-assessable, and free of any preemptive rights. There is only one class and
series of common stock of the Company, without any special series, rights,
preferences or designations assigned to any particular shares of Common Stock.
The Company does not have any outstanding notes, convertible debt, derivative
securities or notes other than as specifically set forth on Schedule 3.2 annexed
hereto.


3.3    Authorization and Enforcement. This Agreement and any other agreements
delivered together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
hereunder and thereunder.


3.4    Reservation and Valid Issuance of Securities. Upon payment of the
Purchase Price and issuance of the Shares and Warrants, said Shares and Warrants
will be duly authorized, validly issued fully paid and non-assessable, and the
Warrants will be fully enforceable as against the Company. The Company shall
irrevocably reserve (both in its minutes and by providing notice to its transfer
agent) the number of shares into which the Warrants are initially exercisable,
and will increase the amount of shares reserved for issuance in the event of any
adjustment required to satisfy the Warrant exercise terms from time to time. The
Warrant Shares issuable upon exercise of the Warrants pursuant to terms of the
Warrants will be deemed duly authorized, validly issued, fully paid and
non-assessable. The Warrants will be, free and clear of any security interests,
liens, claims or other encumbrances, other than restrictions upon transfer under
federal and state securities laws. The shares of each Subsidiary are duly
authorized, validly issued, fully paid and non assessable and held by the
Company which has sole, and unencumbered marketable title and is the sole owner.


3.5    No Conflict, Breach, Violation or Default; Third Party Consents. The
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not conflict with or result in
a breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Articles of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (collectively, the “Company
Documents”), (ii) any shareholder agreement or voting agreement to which any
officer, director or holder of more than 5% of the Company’s securities is a
party to, or (iii) any statute, rule, regulation or order of any governmental
agency, self regulatory agency, securities regulatory or insurance regulatory
agency or body or any court, domestic or foreign, having jurisdiction over


    
3





--------------------------------------------------------------------------------





the Company or any of its assets or properties, or (iv) any material agreement
or instrument to which the Company is a party or by which the Company is bound
or to which any of its assets or properties is subject; except in the case of
each of clauses (iii) and (iv), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. No approval of or filing with any governmental authority or other third
party entity or person (other than the board of directors of the Company on
behalf of the Company and approvals or and filings with the NYSE MKT) is
required for the Company to enter into, execute or perform this Agreement or any
Transaction Document.


3.6    No Material Adverse Change. Since December 31, 2015, except as identified
and described in the SEC Reports (as defined below) or in Schedule 3.6, there
has not been:


(i)    any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Quarterly Report on Form 10-Q for the period ended June 30,
2016 except for changes in the ordinary course of business which have not had
and could not reasonably be expected to have a material adverse effect on the
Company’s assets, properties, financial condition, operating results or business
of the Company taken as a whole other than an effect primarily or proximately
resulting from (A) changes in general economic or market conditions affecting
the industry generally in which the Company operates, which changes do not
disproportionately affect the Company as compared to other similarly situated
participants in the industry in which the Company operates; (B) changes in
applicable law or GAAP; and (C) acts of terrorism, war or natural disasters
which do not disproportionately affect the Company (as such business is
presently conducted) (a “Material Adverse Effect”), individually or in the
aggregate;


(ii)    any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;


(iii)    any material damage, destruction or loss, whether or not covered by
insurance, to any assets, licenses, government permits, self regulatory agency
permit or license, or properties of the Company;


(iv)    any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;


(v)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which has not had a Material Adverse Effect;


(vi)    any change or amendment to Company documents, or material change to any
material contract or arrangement by which the Company is bound or to which any
of its assets or properties is subject;


(vii)    any material labor difficulties, labor disputes, non-compete or similar
disputes, or labor union organizing activities with respect to employees of the
Company;


(viii)    any material transaction entered into by the Company other than in the
ordinary course of business;




    
4





--------------------------------------------------------------------------------





(ix)    the loss of the services of any key employee, salesperson, or material
change in the composition or duties of the senior management of the Company;


(x)    the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect;
            
(xi)    any default of any indebtedness or, to the knowledge of the Company,
breach of contract agreement, in each case with aggregate liabilities of greater
than $50,000; or


(xi)    any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


3.7    SEC Reports and Financial Statements.


3.7.1    The Company has made available to each Purchaser through the SEC’s
EDGAR system accurate and complete copies (excluding copies of exhibits) of each
report, quarterly report, annual report, current report, registration statement,
and definitive proxy statement or information statement filed by the Company
with the United States Securities and Exchange Commission (“SEC”) since December
31, 2014 (collectively, the “SEC Reports”). All statements, reports, schedules,
forms and other documents required to have been filed by the Company with the
SEC have been so filed. To the Company’s Knowledge, as of the time it was filed
with the SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing): (i) each of the SEC Reports
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934 (the “1934 Act”), as amended; and (ii) none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


3.7.2    Except for the pro forma financial statements, if any, the financial
statements contained in the SEC Reports: (i) complied as to form in all material
respects with the published rules and regulations of the SEC applicable thereto
at the time of filing and as of the date of each Closing; (ii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to normal and recurring year-end audit adjustments which will not,
individually or in the aggregate, be material in amount); and (iii) fairly
present, in all material respects, the financial position of the Company as of
the respective dates thereof and the results of operations of the Company for
the periods covered thereby, subject, in the case of unaudited statements, to
normal, immaterial, year-end audit adjustments. All adjustments considered
necessary for a fair presentation of the financial statements have been
included.


3.8    Securities Law Compliance. Assuming the accuracy of the representations
and warranties of each Purchaser (and all other Purchasers in this offering),
set forth in Section 4 of this Agreement, the offer and sale of the Securities
comprising the Units will constitute an exempted transaction under the
Securities Act, and registration of the Shares, or Warrants under the Securities
Act for issuance herein (or of the Warrant Shares for issuance upon exercise of
the Warrants) is not required. The Company shall make such filings as may be
necessary to comply with the Federal securities laws and the “blue sky” laws of
any state in connection with the offer and sale of the Securities, which filings
will be made in a timely manner.




    
5





--------------------------------------------------------------------------------





3.9    Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. Except
as set forth on Schedule 3.9, the charges, accruals and reserves on the books of
the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company nor, to the Company’s Knowledge, any basis for the assessment of any
additional taxes, penalties or interest for any fiscal period or audits by any
federal, state or local taxing authority except for any assessment which is not
material to the Company, taken as a whole. All taxes and other assessments and
levies that the Company is required to withhold or to collect for payment have
been duly withheld and collected and paid to the proper governmental entity or
third party when due. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any of its assets or
property. There are no outstanding tax sharing agreements or other such
arrangements between the Company or other corporation or entity. For the
purposes of this agreement, “Company’s Knowledge” means the actual knowledge of
the executive officers (as defined in Rule 405 under the Securities Act) of the
Company.


3.10    Title to Properties. Except as disclosed in the SEC Reports, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them; and except as
disclosed in the SEC Reports, the Company holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.


3.11    Intellectual Property.


Except as provided in the SEC Reports:


(i)    All Intellectual Property of the Company or its Subsidiaries is currently
in compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable. No Intellectual Property of the
Company which is necessary for the conduct of Company’s businesses as currently
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened.


(ii)    All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted to which the Company is a party
or by which any of its assets are bound (other than generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
“License Agreements”) are valid and binding obligations of the Company and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company under any such License Agreement.


(iii)    The Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted and for the ownership, maintenance and operation of the
Company’s properties and assets, free and clear of all liens, encumbrances,
adverse claims or obligations to license all such owned Intellectual Property
and Confidential


    
6





--------------------------------------------------------------------------------





Information, other than licenses entered into in the ordinary course of the
Company’s business. The Company has a valid and enforceable right to use all
third party Intellectual Property and Confidential Information used or held for
use in the business of the Company.


(iv)    To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
which are necessary for the conduct of the Company’s business as currently
conducted are not being Infringed by any third party. There is no litigation or
order pending or outstanding or, to the Company’s Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property or Confidential
Information of the Company and the Company’s use of any Intellectual Property or
Confidential Information owned by a third party, and, to the Company’s
Knowledge, there is no valid basis for the same.


(v)    The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s ownership or right to use any of the Intellectual
Property or Confidential Information which is necessary for the conduct of the
Company’s business as currently conducted.


(vi)    The Company has taken reasonable steps to protect the Company’s rights
in its Intellectual Property and Confidential Information. To the Company’s
Knowledge there has been no material disclosure of any Confidential Information
to any third party.


3.12    Environmental Matters. To the Company’s Knowledge, the Company (i) is
not in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is subject to any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.


3.13    Litigation. Except as disclosed in Schedule 3.13, there are no pending
material actions, suits or proceedings against or affecting the Company, or any
of its properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated against the Company.


3.14    No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person, as defined below, acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities. “Person” means any
individual, corporation, company, limited liability company, partnership,
limited liability partnership, trust, estate, proprietorship, joint venture,
association, organization or entity.


3.15    No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated


    
7





--------------------------------------------------------------------------------





hereby or would require registration of the Securities under the Securities Act.
For purposes of this Agreement, “Affiliate” means, with respect to any Person,
any other Person which directly or indirectly through one or more intermediaries
Controls, is controlled by, or is under common control with, such Person.


3.16    Questionable Payments. To the best of Company’s Knowledge, none of its
current or former stockholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company, has on behalf of the Company or in
connection with its business: (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (iii) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(iv) made any false or fictitious entries on the books and records of the
Company; or (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.


3.17    Transactions with Affiliates. Except as disclosed in the SEC Reports,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.


3.18    Internal Controls. Except as set forth in the SEC Reports, the Company
is in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect. The
Company maintains, and continue to maintain for so long as any Securities are
held by Purchaser, a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements and to
maintain asset accountability both in conformity with GAAP and the applicable
provisions of the 1934 Act, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the SEC Reports, the Company has established
disclosure controls and procedures (as defined in the 1934 Act Rules 13a-14 and
15d-14) and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed period
report under the 1934 Act, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K for smaller reporting companies) or, to the Company’s
Knowledge, in other factors that could significantly affect the Company’s
internal controls.


3.19    Disclosures. Except for disclosures made to certain Purchasers or their
advisors under the terms of a Non-Disclosure Agreement, neither the Company nor
any Person acting on its behalf has provided the Purchasers or their agents or
counsel with any information that constitutes or might constitute


    
8





--------------------------------------------------------------------------------





material, non-public information. The written materials delivered to the
Purchaser in connection with the transactions contemplated by the Transaction
Documents do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.


3.20    No Market Manipulation. The Company and its Affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.


     3.21    Information Concerning Company; Company Not a Shell. The SEC
Reports and Transaction Documents contain all material information relating to
the Company and its operations and financial condition as of their respective
dates which information is required to be disclosed therein. Since the date of
the financial statements included in the Reports, and except as modified in the
Transaction Documents, or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Company's business, financial condition or
affairs not disclosed in the SEC Reports. The SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances when made. The Company is not and,
to the knowledge of management of the Company has never been a “shell” as such
term is defined by rules and interpretations of the SEC.


3.22    Stop Transfer. The Company will not issue any stop transfer order or
other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the affected
Purchaser.


3.23    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor to Company’s Knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities


3.24     Dilution. The Company's executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants, is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company or parties entitled to
receive equity of the Company.


3.25     Foreign Corrupt Practices. Neither the Company, nor to the Knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




    
9





--------------------------------------------------------------------------------





3.26    OFAC. Neither Company, nor to the Company’s Knowledge, any director,
officer, agent, employee, Affiliate or Person acting on behalf of the same, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and Seller will not
directly or indirectly use the proceeds of the sale of the Common Stock, or
lend, contribute or otherwise make available such proceeds to joint venture
partner or other Person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.


    3.27    Anti-Money Laundering. The operations of the Company have been
conducted at all times in compliance with the money laundering requirements of
all applicable governmental authorities and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
authority (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental authority or any arbitrator
involving Company with respect to the Money Laundering Laws is pending or, to
the best knowledge of Company, threatened.


    3.28    Third Party Beneficiaries. The Company acknowledges that the
investors in Purchaser and its manager, are direct intended beneficiaries of the
representations, warranties and covenants made by the Company hereby and in the
other Transaction Documents and that said persons will review and rely on said
statements.


4.    REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.


Each Purchaser individually and not jointly hereby represents warrants and
covenants with the Company as follows:


4.1    Legal Power. Purchaser has the limited liability company power and is
authorized to enter into this Agreement, to purchase the Shares and Warrants
hereunder, and to carry out and perform its obligations under the terms of this
Agreement or any other Transaction Documents to which it is a party.


4.2    Due Execution. The execution and performance of the terms under this
Agreement and Purchaser Signature Page hereto, have been duly authorized,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.


4.3    Access to Information; Going Concern. Purchaser acknowledges that the
Company’s auditors have expressed doubt, in their Audit Letter for 2015, about
the Company’s ability to continue as a going concern. Purchaser further
understands that an investment in the Securities involves a high degree of risk
and long term or permanent illiquidity, including, risk of loss of their entire
investment. Purchaser and its members and manager have been given full and
complete access to the Company for the purpose of obtaining such information as
such Purchaser or its qualified representative has reasonably requested in
connection with the decision to purchase the Securities. Purchaser represents
that such Purchaser and its investors have received and reviewed copies of the
SEC Reports. Purchaser represents that such Purchaser has been afforded the
opportunity to ask questions of the officers of the Company regarding its
business prospects and the Shares and Warrants, all as Purchaser or Purchaser’s
investor’s representatives necessary to make an informed investment decision to
purchase the Shares and Warrants.


4.4    Restricted Securities.




    
10





--------------------------------------------------------------------------------





4.4.1    Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that Shares are being offered and sold pursuant to Section 4(a)(2) of the
Securities Act and/or Rule 506 of Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(a)(2) and/or Rule 506 of
Regulation D is predicated in part on such Purchaser representations as
contained herein which are partially dependent on the information provided by
Purchasers’ investors. Each Purchaser acknowledges that the Securities will be
issued as “restricted securities” as defined by Rule 144 promulgated pursuant to
the Securities Act. None of the Securities may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Company, an applicable exemption from registration is available.


4.4.2    Each Purchaser represents that such Purchaser is acquiring the Shares
for such Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.


4.4.3    Each Purchaser understands and acknowledges that the certificates
representing the Shares and Warrants and, if issued, the Warrant Shares, will
bear substantially the following legend:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE SECURITIES ARE SOLD PURSUANT TO AN EXEMPTION
FROM SUCH REGISTRATION REQUIREMENTS. NOTWITHSTANDING THE FOREGOING, NO NOTICE TO
OR CONSENT OF THE COMPANY SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH SALE OR
TRANSFERS.”


4.4.4    Each Purchaser acknowledges that an investment in the Shares and
Warrants (and, if exercised, the Warrant Shares) is not liquid and is
transferable only under limited conditions. Each Purchaser acknowledges that
such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Purchaser is aware of the provisions of Rule 144 promulgated under
the Securities Act, which permits limited resale of restricted securities
subject to the satisfaction of certain conditions and that such Rule is not now
available and, in the future, may not become available for resale of any of the
Securities. Each Purchaser is an “accredited investor” as defined in Rule 501 of
the Securities Act.


4.5    Purchaser Sophistication and Ability to Bear Risk of Loss. Purchaser
acknowledges that it is able to protect its interests in connection with the
acquisition of the Securities and can bear the economic risk of investment in
such securities without producing a material adverse change in such Purchaser’s
financial condition. Purchaser, either alone or with such Purchaser’s
representative(s), otherwise has such knowledge and experience in financial or
business matters that such Purchaser is capable of evaluating the merits and
risks of the investment in the Securities.


4.6     No Group Purchase. Each Purchaser represents and warrants that they are
not acting as part of a group with other Purchasers herein or other shareholders
of the Company. Each Purchaser


    
11





--------------------------------------------------------------------------------





and their assignee knows and understands that they are not acting as part of a
group and that they shall make their own investment decisions and their own
voting, control and dispositive decisions for so long as they hold securities.
Similarly, each Purchaser and their assignee is responsible for their own
internal compliance with Section 13 and Section 16 of the Exchange Act.


4.7    No Advertising. Each Purchaser has not received any general solicitation
or advertising regarding the offer of the Units or any of the Securities.


4.9    [Omitted.]


4.10    [Omitted.].


4.11    [Omitted.]


4.12    Public Statements. The Purchaser agrees not to issue any public
statement with respect to the Offering, Purchaser’s investment or proposed
investment in the Company or the terms of any agreement or covenant between them
and the Company without the Company’s prior written consent, except such
disclosures as may be required under applicable law.


4.13    Acceptance or Rejection. The Purchaser understands, acknowledges and
agrees with the Company that this subscription may be rejected, in whole or in
part, by the Company, in the sole and absolute discretion of the Company, at any
time before any Closing notwithstanding prior receipt by the Subscriber of
notice of acceptance of the Purchaser’s subscription, provided, however, that a
full refund of any part of the Purchase Price tendered shall be a condition to
such rejection, and provided further, however, that no Closing shall occur
absent specific written consent and disbursement instructions of the Purchaser
and the Company that it wishes to close the financing.


4.14    Confidential. The Purchaser acknowledges that the information made
available to the Purchaser other than the SEC Reports is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Purchaser and neither used by the Purchaser for the Purchaser’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that Purchaser’s subscription may
not be accepted by the Company or a Closing may not occur for any reason if not
consented to by Purchaser; provided, however, that (a) the Purchaser may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Purchaser with
respect to its investment in the Company so long as such affiliates and advisors
have an obligation of confidentiality, and (b) this obligation shall not apply
to any such information that (i) is part of the public knowledge or literature
and readily accessible at the date hereof, (ii) becomes part of the public
knowledge or literature and readily accessible by publication (except as a
result of a breach of this provision), (iii) is being disclosed pursuant to a
subpoena or court order or is otherwise required to be provided by law, or (iv)
is received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).
4.15    The Purchaser understands that the Shares and Warrants being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of


    
12





--------------------------------------------------------------------------------





such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Units.


5.    COVENANTS OF COMPANY.
 
5.1    Covenants of the Company. (a) The Company hereby covenants to maintain,
reserved and authorized for issuance upon exercise of the Warrants, such number
of Warrant Shares as equals the amount of shares that such Warrants are
convertible into or exchangeable for at any time and from time to time. Said
reservation of shares shall be both by irrevocable resolution of the Board of
Directors of the Company as well as by irrevocable instruction to the Company’s
transfer agent. The Company hereby further agrees to take all further acts,
including amending its charter or amending any filing with any exchange or
quotation service in order to effectuate the foregoing.
(b)    The Company covenants and agrees with the Purchaser commencing after the
initial Closing and continuing for so long as Purchasers in this offering own at
least 51% of the Shares issued in all Closings hereby (as adjusted for stock
splits and similar adjustments), the Company may not take the following actions
without consent of Aracle Management, LLC, which shall not be unreasonably
withheld or conditioned, with the understanding that Aracle Management, LLC is
explicitly not acting as representative of any other Purchaser or person and may
or may not consult with, provide notice to or advise, other Purchasers in this
offering:
(i)     make any loan or advance in excess of $25,000 to any person or entity,
except for extensions of credit on commercial transactions entered into in the
ordinary course of business;
(ii)     guarantee any indebtedness of any person or entity other than the
Company or its subsidiaries;
(iii)     make any investment in securities other than US money market funds,
FDIC insured CD accounts, and ownership of securities issued by the Company’s
subsidiaries;
(iv)     merge with any subsidiary in any transaction where the share ownership
of the Company changes or the rights (whether by operation of law, contractual
or otherwise) of any Purchaser are eliminated or materially modified; or
(v)     issue any (or amend the terms of any existing) debt, convertible debt,
or equity securities, derivative securities or Common Stock Equivalents (as
defined in Section 5.3(a) below) that, in any of the foregoing cases, contain
any variable convertibility issuance feature or, enter into any equity line of
credit, “At the Market” registered or exempt offering, or similar financial
arrangement.
5.2    Payment for legal Opinions and Removal of Legends. The Company shall
cover all costs associated with removal of any securities act restrictive
legends, including, without limitation, the cost of replacement certificates and
opinion or letter of Company counsel to the transfer agent, as well as delivery
costs, for all Shares and Warrant Shares.


5.3    Additional Share Issuances; Full Ratchet Share Adjustment.
    (a)    Full Ratchet Adjustment. In the event that at any time commencing the
first Closing and continuing for a period of twelve (12) months (as may be
adjusted, the “Adjustment Period”) following the final Closing or termination of
the offering of Units offered in this entire offering, except for Excepted
Issuances (as defined in Section (5.3(c) below), the Company shall agree to
issue or actually issue or grant the right to receive any Common Stock,
preferred securities, or securities convertible, exercisable or


    
13





--------------------------------------------------------------------------------





exchangeable for shares of Common Stock (or modify any of the foregoing which
may be outstanding) (“Common Stock Equivalent”) to any person or entity at a
price per share or conversion price or exercise price per share (the “Lower Per
Share Price”) which shall be less than the per share purchase price of initially
$1.35, as adjusted for stock splits, dividends and reclassifications, (the “Per
Share Price”) then in effect (“Lower Price Issuance”), then, automatically and
without any obligation of or notice to Purchaser, the Per Share Price paid
herein shall be amended, reduced, restated and deemed to be equal to such number
of additional shares of Common Stock (the “Additional Shares”) as equals the sum
of the Purchase Price paid hereby as set forth above, divided by the Lower Per
Share Price, less the number Shares previously issued to the Purchaser.
Thereafter, and for purposes of calculating future adjustments or issuances of
Additional Shares, the Per Share Price shall be amended and revised to be the
Lower Per Share Price for purposes of future calculations of this adjustment.
Certificates for Additional Shares shall be unconditionally delivered and issued
in electronic book entry form to the broker dealer or custodian designated by
Purchaser (or, if the Company is not eligible to issue securities in book entry
form, or if the Purchaser specifically requests hard copy, then by Federal
Express to the Purchaser) within 5 business days of the date of the Lower Price
Issuance of Common Stock or Common Stock Equivalents (or, if earlier, date of
commitment to make the Lower Price Issuance of Common Stock or Common Stock
Equivalents). The Company acknowledges and agrees that the Purchasers and their
assigns may be irreparably harmed and injured (including loss of profits) if
certificates of Additional Shares are not issued promptly in accordance with the
provisions hereof and shall compensate, in addition to enforcement costs,
litigation costs and legal fees, any lost profits or expenses of Purchaser or
their rightful assigns in the event that a court finds in favor of such any of
such persons in any action by such persons to enforce their rights.
Notwithstanding the foregoing, and for avoidance of doubt, adjustments and
issuance of Additional Shares shall only be issued and granted if and to the
extent that Shareholders hold Shares at the time of issuance or commitment for
such Common Stock Equivalent transaction. Notwithstanding the foregoing, the
number of Additional Shares that are issuable shall, when combined with all
Shares, not exceed 19.9% of the Company’s outstanding common stock at the date
of this Agreement (the “Share Issuance Limit”). In the event that a Lower Price
Issuance is made which would require an adjustment and issuance of Additional
Shares, the Company shall issue the maximum amount permissible under NYSE MKT
rules as provided in the previous sentence.
(b)     Effective Price. For purposes of this Section 5.3, in connection with
any issuance of any Common Stock Equivalents, (i) the maximum number of Common
Stock potentially issuable at any time upon conversion, exercise or exchange of
such Common Stock Equivalents (the “Deemed Number”) shall be deemed to be
outstanding or subscribed for and required to be issued upon issuance of such
Common Stock Equivalents, (ii) the deemed issue price (“Effective Price”)
applicable to such Common Stock Equivalents shall equal the minimum dollar value
of consideration payable to the Company to purchase such Common Stock
Equivalents and to convert, exercise or exchange them into Common Stock, divided
by the Deemed Number, and (iii) no further adjustment shall be made to the Per
Share Price upon the actual issuance of Common Stock upon conversion exercise or
exchange of such Common Stock Equivalents if issued at or higher than the
Effective Price. Common Stock issued or issuable by the Company for no
consideration will be deemed to have been issued or to be issuable for $0.001
per share of Common Stock.
(c)    Excepted Issuances. For purposes of Section 5.3, “Excepted Issuance”
shall mean in respect to: (i) Common Stock or Common Stock Equivalents issued in
connection with this Agreement or otherwise related to this Agreement for other
or subsequent investors in said offering under the same terms, (ii) the
Company’s issuance of Common Stock or Common Stock Equivalents upon the exercise
or conversion of options, warrants or convertible notes or other securities,
outstanding on the date hereof as specifically described in SEC Reports (but not
if the amounts and exercise prices of the same are not both already described in
the SEC Reports or if they are subsequently adjusted to an Effective Price below
the Per Share Price in this offering) or specifically disclosed herein, (iii)
grants or issuances to officers, directors or employees or other service
providers in connection with Board approved (including majority of


    
14





--------------------------------------------------------------------------------





disinterested and independent board members) stock option, stock, incentive or
similar plan to the extent that such plan is in effect and has securities
remaining issuable under said plan as of the date of this Agreement (iv) the
issuance of securities as full or partial consideration in connection with a
bona fide merger, asset acquisition, joint venture or reorganization (other than
a mere reincorporation transaction) approved by the Board of Directors of the
Company and the majority of disinterested members of the Board. For avoidance of
doubt, the foregoing Excepted Issuance exceptions shall only apply during the
period in which anti-dilution adjustments are made for Lower Price Issuances in
accordance with Section 5.3. Common Stock issued or issuable by the Company for
services will be deemed to have been issued or to be issued for the value booked
in the Company’s public financial statements, or as booked on the recipients
1099 or other tax reporting by the Company in connection with such issuance,
whichever is higher.
5.4    [Omitted.]
5.5    Delisting. Purchaser acknowledges that the Company has been notified by
the NYSE MKT that it is not in compliance with the listing standards with
respect to the required minimum shareholders’ equity for a listed company that
has sustained losses in each of the preceding five fiscal years. In the event
that the Company’s Common Stock is delisted from trading on the NYSE MKT
following the final Closing, then:
    (a)     If the delisting was not at the election of the Company and occurred
within the first 36 months following the final Closing, the Adjustment Period of
Section 5.3 shall be extended to expire 36 months from the final Closing of the
Offering; and
(b)    If the delisting was at the election of the Company and occurred within
the first 18 months following the final Closing, the Adjustment Period of
Section 5.3 shall recommence and be extended to expire 12 months from the date
of delisting.
    5.6    Insider Information. The Company shall not provide to Purchaser or
its managers or control persons any information that would be deemed
confidential or “insider” information in accordance with Regulation FD in the
absence of a Non-Disclosure Agreement. In the event that such Purchaser is
provided with confidential information for any reason, the Company shall, upon
request of Purchaser and within 7 calendar days, either (i) file or furnish such
information on a Current Report on Form 8-K or on such other report as the
Company deems appropriate in accordance with Regulation FD or (ii) advise
Purchaser that said information is not material or has otherwise become stale
and irrelevant.
5.7    Board Nominee; Advisory Board. The Company shall, no later than September
30, 2016, regardless of the number of Purchasers and separately executed
Agreements involved in the Offering, appoint one (1) new independent member to
the Company’s Board of Directors, which appointee shall be nominated by Aracle
Management, LLC (“Aracle”) and approved by the Board, said consent not to be
unreasonably withheld as consistent with the Board’s fiduciary duties; provided,
however, that if Aracle’s nominee is not acceptable to the Company’s Board of
Directors or chooses not to serve, then Aracle will make a new nomination and,
within two weeks thereafter, the Company’s Board of Directors will elect whether
to appoint Aracle’s new nominee (said consent not to be unreasonably withheld as
consistent with the Board’s fiduciary duties), and so on until an acceptable
nominee is appointed to the Board of Directors (the “Nomination Process”)
provided further that said nominee, shall be appointed to a term running through
the first annual meeting of the Company’s shareholders following the final
Closing and shall be nominated for reelection by the shareholders at such
meeting. In addition, the Board of Directors will create a non-management
advisory board (the “Advisory Board”) to provide informal advice, ideas and
resources, on matters as to which management or the Board of Directors may
request advice from time to time. The Advisory Board shall not have management,
oversight, decision making or policy making rights or abilities and shall not,
absent a non-disclosure agreement, be provided with any confidential
information. Aracle will have the right to nominate two (2) members to the
Advisory Board regardless of the number of Purchasers


    
15





--------------------------------------------------------------------------------





and separately executed Agreements involved in the Offering. The rights to
nominate one director and two Advisory Board members shall continue for one full
year following the final Closing date of the Offering unless, prior to such
time, Purchasers cease to own at least 51% of the Shares issued under this
Agreement. Any vacancies in the positions nominated by Aracle shall be filled
only by persons nominated by Aracle and appointed pursuant to the Nomination
Process. The Board member, shall receive the same remuneration and
indemnification and other rights as are provided to other Board members. The
Advisory Board members, when appointed, shall have such remuneration as agreed
to with the Board.
    5.8    Filing of Reports. For so long as the Purchaser owns any Shares or
Warrants (including Warrant Shares) acquired hereby, the Company shall file on a
timely basis, any and all SEC Reports or amendments thereto, as it is required
to file in order to remain fully current with all of its reporting obligations
under the Exchange Act so as to enable sales without resale limitations,
pursuant to Rule 144, as amended (“Rule 144 Sales”). The Company shall pay for
all opinions or similar letters to its transfer agent, as well as pay for all
transfer agent costs, relating to the removal of the Rule 144 restrictive legend
on share certificates representing the Shares or Warrant Shares. For avoidance
of doubt, all references herein to filings to be made on a “timely basis” shall
include and mean, any extension periods permissible under Rule 12b-25 of the
Exchange Act, provided that the Company has complied with such rule, but not
beyond said extension date.


6.    COVENANTS OF THE COMPANY AND PURCHASER RELATING TO REGISTRATION.


6.1    Use of Proceeds. The Company shall also at or before closing pay to their
stock transfer agent the cost of all Share certificates anticipated to be
issued. The Company intends to employ the remaining net proceeds (i.e. after all
legal costs, offering costs, etc.) from the purchase and sale of the Units for
purposes of working capital, marketing, acquisitions, expansion and to further
the operations of the Company only.


6.2    Registration Rights. For purposes of this Section 6.2, all references to
the Purchaser shall be deemed to mean and include, the Purchaser, and their
respective assigns as holders of Registrable Securities (as defined in Section
6.2.1(b) below).


6.2.1    Piggyback Registration. The Company agrees that if it proposes to file
a registration statement with respect to any of its shares on a Form S-1 or S-3
with the Securities and Exchange Commission, then the Company shall give prompt
written notice to each Purchaser and, subject to the advice of the managing
underwriter (if any) described below, shall include in such registration (a
“Piggyback Registration”), all of the Registrable Securities (as defined below)
with respect to which the Company has received written requests for inclusion
therein within 15 days after the date of the Company’s notice. The Company may
postpone or withdraw the filing or effectiveness of a Piggyback Registration in
its sole discretion. Each Purchaser shall be permitted to withdraw all or part
of its Registrable Securities from a Piggyback Registration at any time prior to
effectiveness of such registration. If a Piggyback Registration is an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
equity securities requested to be included in such registration exceeds the
number which can be sold in such offering and/or that the number of shares of
Registrable Securities proposed to be included in any such registration would
adversely affect the price per share of the Company’s equity securities to be
sold in such offering, the Company shall include in such registration (i) first,
the securities the Company proposes to sell, and (ii) second, the Registrable
Securities requested to be included in such registration, pro rata among the
Purchasers on the basis of the number of shares requested to be registered by
such Purchasers; provided that in any event the Purchasers shall be


    
16





--------------------------------------------------------------------------------





entitled to register the offer and sale or distribute at least 25% of the
securities to be included in any such registration. If a Piggyback Registration
is an underwritten secondary registration on behalf of a holder of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering and/or that
the number of shares of Registrable Securities proposed to be included in any
such registration would adversely affect the price per share of the Company’s
equity securities to be sold in such offering, the Company shall include in such
registration the securities requested to be included therein (including the
Registrable Securities requested to be included in such registration), pro rata
among the holders of such securities on the basis of the number of shares
requested to be registered by such holders.
6.2.1(b) Registrable Securities. The term Registrable Securities as used herein
means all Shares, Warrant Shares, Additional Shares and any Delisting Shares, or
any other common stock or securities issued in exchange therefore. Securities
shall no longer be deemed Registrable Securities at such time as said securities
are first eligible for re-sale pursuant to Rule 144.


6.2.2    Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 6.2.1, the Company shall:


(a)    Prepare and file with the SEC the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(b)    Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by each Purchaser as set
forth in the Prospectus forming part of the Registration Statement or (ii) the
date on which the Registration Statement is withdrawn;


(c)    Furnish to each Purchaser and its legal counsel identified to the Company
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Purchaser may reasonably request in order to facilitate
the disposition of the Registrable Securities;


(d)    Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Purchasers reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as


    
17





--------------------------------------------------------------------------------





may be necessary to maintain such registrations and qualifications in effect at
all times during the Registration Period, and (iv) take all such other lawful
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (A) qualify to do
business in any jurisdiction where it would not otherwise be required to
qualify, (B) subject itself to general taxation in any such jurisdiction or (C)
file a general consent to service of process in any such jurisdiction;


(e)    As promptly as practicable after becoming aware of such event, notify
each Purchaser of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Purchaser as such
Purchaser may reasonably request;


(f)    As promptly as practicable after becoming aware of such event, notify
each Purchaser (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement and take all lawful action to
effect the withdrawal, rescission or removal of such stop order or other
suspension;


(g)    Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Purchaser of its Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances; and


(h)    Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Purchaser may request and maintain a transfer agent for the Common Stock.


6.2.3    Obligations and Acknowledgements of the Purchasers. In connection with
the registration of the Registrable Securities, each Purchaser shall have the
following obligations and hereby make the following acknowledgements:


(a)    It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request. Prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser (the
“Requested Information”) if such Purchaser elects to have any of its Registrable
Securities included in the Registration Statement. If a Purchaser notifies the
Company and provides the Company the information required hereby prior to the
time the Registration Statement is declared effective, the Company will file an
amendment to the Registration Statement that includes the Registrable Securities
of such Purchaser provided, however, that the Company shall not be required to
file such amendment to the Registration Statement at any time less than five (5)
business days prior to the effective date.


    
18





--------------------------------------------------------------------------------







(b)    Each Purchaser agrees to cooperate with the Company in connection with
the preparation and filing of a Registration Statement hereunder, unless such
Purchaser has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement;


(c)    Each Purchaser agrees that, upon receipt of any notice from the Company
of the occurrence of any event of the kind described in Section 6.2.2(e) or
6.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and


(d)    Each Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.


6.2.4    Expenses of Registration. All expenses (other than underwriting
discounts and commissions and the fees and expenses of a Purchaser’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Section 6.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.


6.2.5    Indemnification and Contribution.


(a)    Indemnification by the Company. The Company shall indemnify and hold
harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the


    
19





--------------------------------------------------------------------------------





occurrence of an event of the type specified in Section 6.2.2(e), the use by the
Indemnified Person of an outdated or defective Prospectus after the Company has
provided to such Indemnified Person an updated Prospectus correcting the untrue
statement or alleged untrue statement or omission or alleged omission giving
rise to such loss, claim, damage or liability.


(b)    Indemnification by the Purchasers and Underwriters. Each Purchaser
agrees, as a consequence of the inclusion of any of its Registrable Securities
in a Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to (i)
indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the 1934 Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Purchaser or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
such Purchaser shall not be liable under this Section 6.2.5(b) for any amount in
excess of the net proceeds paid to such Purchaser in respect of Registrable
Securities sold by it.


(c)    Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall


    
20





--------------------------------------------------------------------------------





be borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.


(d)    Contribution. If the indemnification provided for in this Section 6.2.5
is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6.2.5(d) were determined
by pro rata allocation (even if the Purchasers or any underwriters were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section
6.2.5(d). The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


(e)    Limitation on Purchasers’ and Underwriters’ Obligations. Notwithstanding
any other provision of this Section 6.2.5, in no event shall (i) any Purchaser
have any liability under this Section 6.2.5 for any amounts in excess of the
dollar amount of the proceeds actually received by such Purchaser from the sale
of Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Registration Statement under which such
Registrable Securities are registered under the Securities Act and (ii) any
underwriter be required to undertake liability to any Person hereunder for any
amounts in excess of the aggregate discount, commission or other compensation
payable to such underwriter with respect to the Registrable Securities
underwritten by it and distributed pursuant to the Registration Statement.


(f)    Other Liabilities. The obligations of the Company under this Section
6.2.5 shall be in addition to any liability which the Company may otherwise have
to any Indemnified Person and the obligations of any Indemnified Person under
this Section 6.2.5 shall be in addition to any liability which such Indemnified
Person may otherwise have to the Company. The remedies provided in this Section
6.2.5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.


6.2.6    Rule 144. With a view to making available to the Purchasers the
benefits of Rule 144, the Company agrees to use its best efforts to:


    
21





--------------------------------------------------------------------------------







(a)    comply with the provisions of paragraph (c)(1) of Rule 144; and


(b)    file with the SEC in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
1934 Act; and, if at any time it is not required to file such reports but in the
past had been required to or did file such reports, it will, upon the request of
any Purchasers, make available other information as required by, and so long as
necessary to permit sales of, its Registrable Securities pursuant to Rule 144.


6.2.7    Common Stock Issued Upon Stock Split, etc. The provisions of this
Section 6.2 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Shares or the Warrant
Shares.


6.2.8    Termination of Registration Rights. The registration rights granted in
this Section 6.2 shall terminate with respect to a Security upon the date such
Security is first eligible to be resold pursuant to Rule 144 of the Securities
Act.


7.    CONDITIONS


7.1    Conditions Precedent to the Obligation of the Company to Close and to
Sell the Units. The obligation hereunder of the Company to close and issue and
sell the Units to the Purchasers at a Closing is subject to the satisfaction or
waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
Purchaser at any time in their sole discretion.


7.1.1    Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of such Closing as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.


7.1.2    Performance by the Purchasers. Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to such Closing.


7.1.3    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.


7.1.4    Delivery of Purchase Price. The Purchase Price for the Shares and
Warrants shall be available in cleared funds and authorized by the Company and
Purchaser, in their sole and absolute discretion, for distribution on such
Closing in accordance with the terms hereof.


7.1.5    Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.


7.2    Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares. The obligation hereunder of the Purchasers to purchase the
Shares and Warrants and consummate


    
22





--------------------------------------------------------------------------------





the transactions contemplated by this Agreement is subject to the satisfaction
or waiver, at or before such Closing, of each of the conditions set forth below.
These conditions are for the Purchasers’ sole benefit and may be waived by the
Purchaser or its manager at any time in their sole discretion.


7.2.1    Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.


7.2.2    Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing. The Company shall also have
made all payments and performed and satisfied all other obligations of Company
pursuant to the Summery Term Sheet entered into in connection with this
Offering.


7.2.3    No Suspension, Etc. Trading in the Common Stock of the Company shall
not have been suspended by the SEC and the Shares of Common Stock of the Company
shall be eligible for trading and listing on the NYSE MKT.


7.2.4    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.


7.2.5    No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.


7.2.6    Shares and Warrants. At the Closing, the Company shall have delivered
to the Purchasers the Shares and Warrants along with all appropriate board
resolutions or other necessary documentation in order to issue the Shares and
Warrants in such denominations as Purchaser may request. The Company shall also
deliver this Agreement, duly executed by the Company.


7.2.7    Secretary’s Certificate. The Company shall deliver to the Purchaser, a
secretary’s certificate, dated as of the each Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company’s Articles of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.


7.2.8    Officer’s Certificate. On the first Closing Date, the Company shall
have delivered to Purchaser a certification signed by an executive officer on
behalf of the Company, dated as of such first Closing Date, confirming the
accuracy of the Company’s representations, warranties, and covenants as of such
first Closing Date and confirming the compliance by the Company with the
conditions precedent set forth in paragraph 7.2.9 as of such Closing and further
certifying that (i) the Company is not a Shell and (ii) that after due inquiry
the Company is not a party to any litigation, arbitration etc. other than as set
forth on the Schedules hereto or in the Company’s SEC Reports.


    
23





--------------------------------------------------------------------------------







7.2.9    Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 31, 2015, and shall be continuing as of such Closing Date.


7.2.10    Opinion of Counsel. Counsel for the Company shall have delivered to
Aracle, an opinion, in reasonably satisfactory form, that (i) the Shares and
Warrants are duly authorized and validly issued, (ii) the Warrant Shares have
been reserved and their issuance, upon the valid exercise of the Warrants, has
been duly authorized, (iii) the Shares and the Warrant Shares, upon issuance,
will be fully paid and nonassessable, and (iv) that the Company’s execution,
delivery, and performance of the Transaction Documents have been duly
authorized. The opinion shall be given applying the laws of the State of New
York.


        7.2.11     [Omitted.]


8.    NO PLACEMENT AGENT/LEGAL FEES.


8.1    Placement Agent’s Commissions; Sub-Agent’s Commissions. There are no
placement agents, finders or other intermediaries in connection with the
offering and neither the Company nor any Purchaser is paying or is required to
pay any party a fee in connection with Offering of Units hereby.


8.2    Legal Fees. The Company shall reimburse all legal fees in an amount not
to exceed $20,000 plus expenses of which the Company has already paid $5,314
towards such legal fees. In addition, the Company shall reimburse hourly
expenses for any subsequent closings or modifications after the first Closing,
or for any material modifications of the Transaction Documents made at any time,
and further agrees to file and cover all blue sky and other costs of the
Purchasers or the Company.


9.     MISCELLANEOUS.


9.1    Indemnification. Each Purchaser agrees to defend, indemnify and hold the
Company harmless against any liability, costs or expenses arising as a result of
any dissemination of any of the Securities by such Purchaser in violation of the
Securities Act or applicable state securities law.


9.2    Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York. Each of the parties hereto and their assigns hereby consents
to the exclusive jurisdiction and venue of the Courts of the State of New York,
located in the City and County of New York and the United States District Court,
Southern District, for the State of New York with respect to any matter relating
to this Agreement and performance of the parties’ obligations hereunder, the
documents and instruments executed and delivered concurrently herewith or
pursuant hereto and performance of the parties’ obligations thereunder and each
of the parties hereto hereby consents to the personal jurisdiction of such
courts and shall subject itself to such personal jurisdiction. Any action, suit
or proceeding relating to such matters shall be commenced, pursued, defended and
resolved only in such courts and any appropriate appellate court having
jurisdiction to hear an appeal from any judgment entered in such courts. The
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. Service of process in any action, suit
or proceeding relating to such matters may be made and served within or outside
the State of New York by registered or certified mail to the parties and their
representatives at their respective addresses specified in Section 9.7, provided
that a reasonable time, not less than thirty (30) days, is allowed for response.
Service of process may also be made in such other manner as may be permissible
under the applicable court rules. THE PARTIES HERETO WAIVE TRIAL BY JURY.    


    
24





--------------------------------------------------------------------------------







9.3    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.


9.4    Entire Agreement. This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.


9.5    Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


9.6    Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and a majority of the
Purchasers, or, to the extent such amendment affects only one Purchaser, by the
Company and such Purchaser. Any amendment or waiver effected in accordance with
this Section shall be binding upon each future holder of any security purchased
under this Agreement (including securities into which such securities have been
converted) and the Company.


9.7    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by facsimile and in each case with a confirming email (with receipt
confirmed), provided that a copy is mailed by registered mail, return receipt
requested, or when received by the addressee, if sent by Express Mail, Federal
Express or other express delivery service (receipt requested) in each case to
the appropriate address set forth below:


If to the Company:    Hooper Holmes, Inc.
560 North Rogers Road
Olathe, Kansas 66062
Email: legal@hooperholmes.com
Attn: Legal Department


With a copy to:         Spencer Fane LLP
1000 Walnut Street, Suite 1400
Kansas City, MO 64106    
Facsimile: (816) 474-3216
Email: pmirakian@spencerfane.com
Attention: Pete Mirakian, Esq.




    
25





--------------------------------------------------------------------------------





If to the Purchaser:    to: _______________
_______________
_______________
                    
With a copy to:          _______________
_______________
_______________        


9.8    Faxes, Electronic Mail and Counterparts. This Agreement may be executed
in one or more counterparts. Delivery of an executed counterpart of the
Agreement or any exhibit attached hereto by facsimile transmission or electronic
mail (any such delivery, an “Electronic Delivery”), shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.


9.9    Remedies; Specific Performance and Equitable Relief. The Company
acknowledges and agrees that certain of its covenants and agreements are unique
in nature and that remedies at law may not be sufficient to Purchaser.
Accordingly, the Company explicitly agrees and acknowledges, that Purchaser
shall be entitled to, without limiting other rights or remedies available to it,
equitable remedies in enforcement of its rights hereunder. The Company
explicitly waives the requirement of posting any bond in obtaining or requesting
such equitable remedies.


9.10    Titles and Subtitles. The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.


9.11    Further Assurances. At any time and from time to time after the Closing,
upon reasonable request of the other, each party shall do, execute, acknowledge
and deliver such further acts, assignments, transfers, conveyances and
assurances as may be reasonably required for the more complete consummation of
the transactions contemplated herein.


9.12    Legal Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties shall be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees, including attorneys’ fees for any appeal, and costs incurred in
bringing such suit or proceeding.


APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE COMPANY, AN AGENT
OF THE COMPANY OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER. THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE GIVEN TO THE COMPANY AT THE
ADDRESS SPECIFIED HEREIN.


    
26





--------------------------------------------------------------------------------









    
27





--------------------------------------------------------------------------------





[Counterpart Signature Page To Securities Purchase Agreement of
Hooper Holmes, Inc.]


__________________________ (“Purchaser”) hereby subscribes for the purchase of,
and the Company hereby accepts the subscription of Purchaser with respect to
______ Units of the Company, comprising an aggregate of ____________ Shares of
Common Stock and _____ Warrants of the Company, at a Purchase Price of $50,000
per Unit, for an aggregate Purchase Price of $_________________.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.




PURCHASER:


By: __________________________
Name:
Title:
Date:     September ___, 2016


        


-Accepted-


COMPANY:


HOOPER HOLMES, INC.


By:                        
Name:    
Title:     Chief Executive Officer
Date:     September __, 2016













EXHIBIT A


Form of Common Stock Purchase Warrant










    
28



